Citation Nr: 0421601	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-11 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an eye disability, to 
include glaucoma.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1944 
until March 1946.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for an 
eye disability, to include glaucoma.

The veteran requested a hearing in this case, which was 
conducted by the undersigned Acting Veterans Law Judge at the 
RO in September 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim of entitlement to service 
connection for an eye disability, to include glaucoma.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

For purposes of this remand, the Board shall focus on VA's 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  The Board initially notes that 
the November 2002 VA examiner concluded that the veteran's 
current eye disability was not aggravated by his active 
military service.  In contrast, the veteran's private medical 
records dated in July 2003 show that, although the veteran's 
current glaucoma appears to have its onset prior to active 
military service, it also appears that such problem was not 
addressed in-service and that "may have aggravated" his 
condition.  The Board additionally notes that it may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991).  Accordingly, this case is REMANDED for 
purposes of reconciling these seemingly conflicting medical 
opinions.

Accordingly this case is REMANDED for the following:

1.  The veteran's entire claims file should 
be forwarded to a VA ophthalmologist.  The VA 
ophthalmologist should then review all 
pertinent documents in the claims file, to 
include the above mentioned November 2002 VA 
medical opinion and July 2003 private medical 
opinion and render an opinion as to whether 
it is "at least as likely as not" (50 
percent or greater likelihood) that any 
current eye disability, to include glaucoma 
is related to or was otherwise aggravated by 
active military service or any in-service 
event, to include lack of in-service 
treatment.

A complete rationale for any opinion 
expressed must be provided.  If the examiner 
cannot answer the above without resorting to 
speculation, then he or she should so state.

2.  Upon completion of the requested 
development, the veteran's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

3.  The veteran's claim for service 
connection for an eye disability, to include 
glaucoma should then be reconsidered.  If the 
benefits sought on appeal remain denied, then 
the veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for a response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 


expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




